Citation Nr: 0712977	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-40 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in which the RO determined that new and 
material evidence sufficient to reopen a previously denied 
claim had not been submitted.  The appellant, who had active 
service from May 1964 to May 1966, appealed that decision to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review.    
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed rating decision issued in August 1972 and 
provided to the appellant in September 1972 denied service 
connection for residuals of a back injury, to include a 
chronic lumbosacral sprain. 

3.  The evidence received since the August 1972 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1972 rating decision that denied entitlement 
to service connection for residuals of a back injury is a 
final decision. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

2.  The evidence received since the August 1972 rating 
decision is new but not material, and the claim of 
entitlement to service connection for a back disorder is not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

The VCAA (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107), enacted in November 2000, includes an enhanced 
duty on the part of VA to notify those claiming VA benefits 
as to the information and evidence necessary to substantiate 
a claim.  VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims. See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Regulations implementing VCAA have been 
enacted. See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary of VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence that is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant. See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  First, the RO 
must inform the claimant of the information and evidence not 
of record that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103; 38 CFR § 3.159(b)(1) (2006).  Second, the RO 
must inform the claimant of the information and evidence the 
VA will seek to provide. Id.  Third, VA must inform the 
claimant of the information and evidence the claimant is 
expected to provide. Id.  Finally, VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim. Id.

In addition to the foregoing, the United States Court of 
Appeals for Veterans Claims issued a recent decision, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, VA must advise the claimant of what 
constitutes new and material evidence to reopen a service 
connection claim. Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, by the December 2002 letter, the RO notified 
the appellant that he would have to submit new and material 
evidence to reopen his previously denied claim and advised 
him of the requirements to establish an award of service 
connection for a back disorder.  Specifically, the letter 
informed the appellant of the need for evidence that showed: 
(1) the appellant experienced an in-service incurrence or 
aggravation of an injury or disease, (2) medical evidence of 
a current disability, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  The letter went on to refer the appellant to the 
previous August 1972 rating decision that denied service 
connection for a chronic lumbosacral sprain.  The December 
2002 letter also explained to the appellant what constituted 
new and material evidence.  Specifically, it notified the 
appellant that new evidence included evidence that had never 
been submitted to VA and was not cumulative, namely, evidence 
reiterative of that already of record.  The letter also 
indicated that material evidence was evidence that bore 
directly and substantially upon the issue on appeal.  Based 
upon the foregoing, the Board finds that the appellant was 
essentially advised of the bases for the previous denial of 
his service connection back claim and of what constituted new 
and material evidence to reopen his claim. Id.  As stated, 
the appellant was advised of what type of evidence to submit.  
He was specifically informed of the type of information that 
the RO needed from him, as well as the VA's duty to assist in 
obtaining that evidence.  Finally, he was also essentially 
instructed to submit any relevant evidence in his possession.  
The ultimate basis of the denial was not provided to the 
appellant until the July 2003 rating decision and the 
September 2004 Statement of the Case.  While this information 
was not provided prior to the rating determination, no harm 
has resulted to the appellant because he had actual knowledge 
of what was necessary to reopen his claim. 

The Board observes that the appellant's representative 
discussed the application of VA laws and regulations 
regarding the information and evidence that was necessary to 
substantiate the appellant's claim. See April 2007 
appellant's brief, p. 2.  The initial issue to be addressed 
by the Board is whether new and material evidence has been 
submitted in order to reopen the previously denied claim, and 
then, if the case is re-opened, whether service connection is 
warranted.  The representative specifically noted the 
criteria for reopening the appellant's claim and the basis of 
the prior denial.  In light of the representative's 
statements and arguments contained in the appellant's brief, 
the Board concludes that the appellant has actual knowledge 
of the pertinent laws and regulations related to reopening 
his previously denied claim and understands the basis of the 
prior denial, thus curing any potential notice defect with 
regards to his current claim. 

In this regard, the Board observes that the representative 
provided a long analysis of the case law applicable to new 
and material evidence claims, including the case of Hodge v. 
West, which set forth the definition of what constitutes new 
and material evidence sufficient to reopen a previously 
denied claim. 155 F.3d 1356 (Fed. Cir. 1998); Id.  The 
representative noted that the evidence submitted since the 
prior denial included documentation of the current presence 
of a back disorder.  The representative then went on to note 
that the basis of the previous denial of the appellant's 
claim was that the appellant's back problems pre-existed 
service without aggravation being shown in service; and that 
the law concerning such pre-existing disabilities had changed 
since August 1972. Id., p. 3; see Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant).  It is 
apparent from the representative's argument that he 
understood the basis of the prior denial and what was 
necessary to reopen the appellant's claim.  

Although the appellant was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date, as mandated by the Court in 
Dingess/Hartman, the Board also finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision. See Bernard v. Brown, 4 Vet. App. 384 (1993) (when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby).  Because the Board concludes herein that the 
appellant's claim does not warrant reopening, any questions 
as to the rating to be assigned or an effective date are 
rendered moot.

In general, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim. See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Under VCAA, however, 
VA's statutory duty to assist a claimant in the development 
of a previously finally denied claim does not attach until 
the claim has been reopened based on the submission of new 
and material evidence.  Once a claim is reopened, VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim. See 38 
U.S.C.A. § 5103A.  As the claim herein is not reopened, VA's 
duty to assist does not attach and need not be discussed 
further.

B.  Law and Analysis 

Even though it is clear that the representative was aware 
from his review of Hodge that the appellant needed to present 
new evidence that bore directly and substantially upon the 
issue on appeal (i.e. that the appellant needed to present 
evidence supporting his previously-considered assertions that 
he injured his back in service and medical evidence linking 
this alleged service injury to the appellant's current 
diagnosis of lumbosacral sprain) in order to reopen his 
claim, the Board observes that the only evidence associated 
with the claims file since the August 1972 denial is 
essentially cumulative of previously considered evidence as 
it is evidence that either reiterates assertions formerly 
made by the appellant or reflects a medical diagnosis already 
of record. Compare statements made by the appellant in May 
1972, September 2002 and December 2002; July 1972 private 
medical report and April 2003 general pension examination 
report.  The representative did not argue that actual new and 
material evidence existed in the claims file that either (1) 
corroborated the appellant's previously-considered assertions 
that he injured his back in service or (2) linked the 
appellant's current back disorder to such an injury in 
service.  Rather, he asserted that the claim should be 
reopened on the basis of "theoretical new and material 
evidence" associated with the claims file in the form of 
legal holdings concerning new and material issues considered 
by the United States Court of Appeals for Veterans Claims 
(the "Court") and "change[s] in the interpretation of the 
law" with respect to the adjudication of claims involving 
pre-existing conditions, the application of the presumption 
of soundness and the theory of aggravation. See April 2007 
appellant's brief, pgs. 2-3; VAOPGCPREC 3-2003 (July 16, 
2003).  

As will be explained in more detail below, the Board finds 
the representative's argument regarding "theoretical" 
evidence unpersuasive since it is apparent that the appellant 
is not arguing a new theory of his case based upon a change 
in the law, but rather the weighing of evidence pursuant to 
the same theory he proceeded under in August 1972.  Changes 
in standards involving the interpretation and weighing of 
evidence are procedural, rather than a substantive, in nature 
and therefore do not create a new basis of entitlement to 
benefits under the law. See Spencer v. Brown, 4 Vet. App. 283 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  As such, the 
presentation of actual, rather than theoretical, evidence 
that is both new and material is needed for the appellant's 
claim to be reopened.  

The appellant's request for service connection for a back 
disorder was previously considered and denied in a rating 
decision dated in August 1972.  In this regard, the Board 
observes that the appellant originally claimed that he 
injured his back during a fall off a truck while in service. 
See May 1972 application for compensation, p. 2; August 1972 
rating decision.  In support of his initial application, the 
appellant submitted a private medical statement which 
indicated that he received post-service medical treatment for 
back problems in February 1970, January 1971 and February 
1971; and that he carried a post-service diagnosis of chronic 
lumbosacral sprain that was aggravated by bending and 
lifting. See July 1972 private medical report.  

In evaluating the appellant's original claim, the RO reviewed 
the appellant's claims file, to include his service medical 
records.  After doing so, the RO determined that there was no 
evidence of any treatment or findings in the appellant's 
service medical records that indicated the appellant injured 
his back in service or experienced a back disorder during 
service; nor did the records reference the appellant's 
involvement in any type of fall from a vehicle or any motor 
vehicle accident. August 1972 rating decision; service 
medical records.  Consideration of the appellant's service 
entrance examination revealed that the appellant reported 
occasionally wearing a back brace prior to service for 
backaches that he felt were due to a strain; however, the 
appellant indicated that he did not have a history of any 
specific pre-service back injury. See February 1964 report of 
medical examination; February 1964 report of medical history 
("No hist. of injury").  The appellant's service separation 
examination, however, revealed the appellant's report that he 
wore a back support in 1961 for a pre-service back injury. 
See August 1972 rating decision.  The appellant specifically 
did not mention at the time of his separation being involved 
in an accident in which he hurt his back; nor did he report 
experiencing any back problems while actually being in the 
service.  Physical examination upon discharge revealed the 
appellant's spine to be normal; and the examination report 
did not reference any back injury or vehicle accident during 
service. March 1966 report of medical examination.  Based 
upon this evidence, the RO found that the appellant's back 
condition existed prior to service without any evidence to 
show any increase of the condition during active service.  
Service connection was denied.  The appellant was provided 
notice of the August 1972 decision and when he did not 
appeal, it became final. 38 U.S.C.A. § 7103(a) (West 2002); 
38 C.F.R. §§ 20.1100(a), 20.1104 (2006).  

As a general rule, a claim shall be reopened and reviewed 
only if new and material evidence is presented or secured 
with respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal jurisdictional issue that the 
Board is required to address on appeal despite the RO's 
action. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996) (statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits). 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  As 
referenced above, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of an in-service incurrence or aggravation of an 
injury or disease and (3) medical evidence of a nexus between 
the current disability and the in-service disease or injury. 
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

In this case, new evidence associated with the claims file 
since the August 1972 rating decision consists of (1) VA 
medical records dated from February 2002 to January 2003, (2) 
a General VA medical examination report dated in April 2003 
that was performed in connection with a pension claim in 
which the appellant was diagnosed with a chronic lumbosacral 
sprain and (3) statements from the appellant. See statements 
dated in September 2002 and December 2002.  The appellant's 
VA medical records are new evidence in that they were not in 
existence at the time the appellant's claim was initially 
evaluated; however, these records are clearly not material to 
the appellant's claim since they do not reference any 
complaints, treatment or diagnosis related to the appellant's 
back disorder.  The appellant's April 2003 pension 
examination report is new evidence as well; but it is also 
not material since it contains the exact same information set 
forth in the July 1972 private medical report (i.e. that the 
appellant had a diagnosis of lumbosacral sprain) considered 
by the RO in its August 1972 rating decision.  In addition, 
the Board observes that in the April 2003 pension examination 
report, the appellant did not describe any back injury in 
service in his report of medical history and there was no 
indication that any current back disorder was related to 
service.  Therefore, this evidence is not new and material 
and is insufficient to reopen the appellant's claim.  

The Board also finds the appellant's September 2002 and 
December 2002 statements to be new but cumulative and not 
material evidence as they essentially contain the same 
information provided by the appellant at the time of his 
initial claim, specifically the appellant's allegations that 
he injured his back in service and that he has experienced 
back pain since his discharge from service. See May 1972 
application for compensation, p. 2; August 1972 rating 
decision.  The appellant has not submitted any new and 
material evidence to support his claim of an injury in 
service or competent medical evidence relating his current 
back disorder to service.  Indeed, no mention of service was 
made by the appellant while providing his medical history 
during the VA examination in April 2003.  The fact that he 
did not describe any problems from service when his back is 
being examined weighs against his assertion of an injury 
during service causing his back disorder.  
While it is clear from the appellant's statements that he 
believes his current back problems are related to an 
undocumented injury in service, such statements do not 
constitute competent evidence sufficient to reopen the 
appellant's claim. Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Laymen do not have the requisite training or 
expertise to offer an opinion that requires medical 
expertise, such as the etiology of a disorder).  While the 
appellant may describe what he experienced in service, he has 
not been shown to have the medical knowledge or expertise to 
relate his current back disorder to any incident in service.  
In addition, his assertions are cumulative of similar 
assertions already contained in the record; and therefore do 
not constitute new and material evidence.  In sum, the 
evidence listed above neither (1) corroborates the 
appellant's previously-considered assertions that he 
experienced an incident in service in which he injured his 
back nor (2) provides competent medical evidence linking this 
alleged injury to the appellant's current diagnosis of 
lumbosacral strain.  As such, the Board finds that there is 
no reasonable possibility of the substantiation of the 
appellant's claim. 38 C.F.R. § 3.156(a); see also 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  Accordingly, the appellant's VA 
medical records, April 2003 pension examination report and 
the appellant's current assertions do not constitute new and 
material evidence sufficient to reopen the appellant's claim. 

As discussed above, however, the appellant also argues that 
his claim should be reopened on the basis that there have 
been changes in the law since August 1972. See April 2007 
appellant's brief; VAOPGCPREC 3-2003.  In this regard, the 
Board observes that VAOPGCPREC 3-2003 holds that where a 
defect was not noted at the time of enlistment, VA must 
demonstrate by clear and unmistakable evidence that the 
disease or injury existed prior to service and that it was 
not aggravated by service.  The appellant and his 
representative are correct in the assertion that changes in 
the law can, in certain circumstances, justify the reopening 
of a previously-denied claim. See Spencer v. Brown, supra.  
In Spencer, however, the Court held that a change in law will 
only warrant the reopening of a previously-denied claim where 
"an intervening change in law or regulation . . . creates a 
new basis of entitlement to benefits" or creates a new 
"substantive right." Id. at 288-289.  The changes described 
by the appellant do not represent a new basis of entitlement 
or a new right, but rather add to the government the burden 
of weighing the evidence when considering the claim on the 
merits.  In the instant case, the appellant needs to submit 
new and material evidence to reopen his claim before it can 
be considered on the merits.  The appellant has not met this 
initial burden.  As noted in Spencer, a procedural change is 
not a liberalizing law, even if it has a significant impact 
on the appellant's benefits landscape. Id. at 283.  The Board 
further observes that in the case of Routen v. West, 142 F.3d 
1434, 1442 (Fed.Cir. 1998), cert. denied 525 U.S. 962 (1998), 
the Court of Appeals for the Federal Circuit determined that 
the change in the evidentiary presumption requiring VA to 
clearly rebut the presumption of soundness, including 
establishing the absence of in-service aggravation under 38 
C.F.R. § 3.306(b), was a procedural rule, not a substantive 
change in law that created a new cause of action. See also 
Hicks v. West, 12 Vet. App. 86, 91 (1998).  

Thus, the Board finds unavailing the representative's 
argument that the Court's legal rulings pertaining to new and 
material claims are in-and-of-themselves new and material 
evidence.  In the instant case, the appellant's claim was 
denied on the basis that his back problems existed prior to 
service without any evidence indicating that they were 
aggravated during service. See August 1972 rating decision.  
This basis of entitlement to service connection has not 
changed.  To reopen his claim, the appellant needs to present 
new and material evidence that relates to an unestablished 
fact necessary to substantiate the claim, namely evidence (1) 
supporting his previously-considered assertions that he 
injured his back in service and (2) medical evidence of a 
nexus between his current back disability and the alleged 
injury or event in service.  No such evidence has been 
presented in this case.  Rather, the appellant has continued 
to proceed with essentially the same evidence (i.e. a current 
diagnosed back disability) and the same theory of the case 
(i.e. that he injured his back in a vehicle accident in 
service) that was evaluated by the RO in August 1972.  
Therefore, new and material evidence has not been presented.   

Since no new and material evidence sufficient to reopen the 
appellant's claim has been presented in this case, the 
appellant's claim will not be reopened and the appeal will be 
denied. 


ORDER

No new and material evidence having been received, the 
appellant's claim of entitlement to service connection for a 
back disorder is not reopened and remains denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


